Exhibit 99.1 ARCA Biopharma Announces $37 Million private placement Proceeds to Support Advancement of Bucindolol Phase 2B/3 Clinical Development Bucindolol potentially the first genetically-targeted atrial fibrillation prevention treatment Westminster, CO, June 11, 2015–ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today announced that it has entered into a securities purchase agreement for a private placement financing with a select group of institutional investors, including lead investor Venrock, New Enterprise Associates (NEA), funds managed by Franklin Advisers, Inc., RA Capital Management, Tekla Life Sciences Investors and other institutional investors. Upon the closing of the transaction, ARCA will receive net proceeds of approximately $34 million from the sale of approximately 42 million units at a price of $.8805 per unit.Each unit consists of one share of ARCA’s common stock and a warrant to purchase 0.40 shares of common stock with an exercise price of $0.8716.The private placement is expected to close on June 16, 2015 and is subject to the satisfaction of customary closing conditions.
